DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4-12 are objected to because of the following informalities:  
In claim 4, line 1 reads “defining and X-Y” but should read “defining an X-Y.” Dependent claims 5-12 are also objected to for this reason. 
In claim 6, line 3 reads “in the spiral a being smaller step” but should read “in the spiral being a smaller step.”

  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the third forming surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the dimension" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 20110014005).
Regarding claim 1, Kim teaches a double-sided incremental forming tool (60 in Fig. 8) for forming a flange (See annotated Fig. 8) in a work piece (See annotated Fig. 8(a)) defining an X-Y plane (See X axis in annotated Fig. 8; Y axis is perpendicular to the X and Z axis), the flange (See annotated Fig. 8) to be formed defining a profile having a first portion (See annotated Fig. 8(a)) in the X-Y plane (See X axis in annotated Fig. 8(a); Y axis is perpendicular to the X and Z axis) of the work piece (See annotated Fig. 8(a)), a second portion (See annotated Fig. 8(a)) extending (See second portion extending in the Z direction in Fig. 8(a)) in a direction out of the X-Y plane (See X axis in annotated Fig. 8(a); Y axis is perpendicular to the X and Z axis) of the work piece (See annotated Fig. 8(a)), the tool comprising a forming member (See annotated Fig. 8) and a support member (See annotated Fig. 8), each configured to be mounted in a tool holder (See annotated Fig. 8 and 9(e)),
 a. the forming member (See annotated Fig. 8) comprising a forming surface (See surface of forming member in annotated Fig. 8) defining the profile (See forming member create profile of the flange in the lower figure in annotated Fig. 8) of the flange (See annotated Fig. 8), with a first forming 
b. the support member (See annotated Fig. 8) comprising a forming surface (See surface of support member in annotated Fig. 8) also defining the profile (See support member help create profile of the flange in the lower figure in annotated Fig. 8) of the flange (See annotated Fig. 8) and complementary to the forming surface (See surface of forming member in annotated Fig. 8) of the forming member (See annotated Fig. 8).
Note that the tool is doubled sided since it engages the work piece on two sides (See work piece clamped between the support member and the forming member in the lower figure of Fig. 8).Further note the forming tool is incremental since the forming tool is lowered onto the work piece, therefore necessarily performing the forming in an incremental fashion from the forming member’s initial position (See forming member in upper figure in annotated Fig. 8) to its final position (See forming member in lower figure in annotated Fig. 8). 
Note the first portion of the work piece defines the X-Y plane since it lies on the XY plane. 
Also note that using the broadest reasonably interpretation, “complementary” is being interpreted as “completing.” Therefore, the forming surface of the support member is complementary to the forming surface of the forming member because it completes the pair required to form the work piece. Furthermore, their shapes complete each other in the sense that they fill the spaces of one another. 

    PNG
    media_image1.png
    752
    737
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    530
    604
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    290
    359
    media_image3.png
    Greyscale

Regarding claim 2, Kim teaches the limitations of claim 1 as explained above. Kim further teaches a tool wherein the flange (See annotated Fig. 8) to be formed thereby has a second portion (See annotated Fig. 8(a)) extending perpendicularly to the plane of the work piece (See annotated Fig. 8(a)) in a Z direction (See axis in annotated Fig. 8) and a fillet (See annotated Fig. 8(a)) having a radius of curvature (See curvature of fillet in annotated Fig. 8(a)) intermediate the first and second portions (See position of fillet and its curvature between the first and second portions in annotated Fig. 8(a)), the forming member (See annotated Fig. 8) further comprising three forming surfaces, with a second forming surface (See annotated Fig. 8(a)) extending in the Z direction (See axis in annotated Fig. 8(a)) perpendicular to the X-Y plane (See X axis in annotated Fig. 8(a); Y axis is perpendicular to the X and Z axis) of the work piece (See annotated Fig. 8(a)), and a third forming surface (See annotated Fig. 8(a)) intermediate the first and second forming surfaces (See third forming surface between the first and second forming surfaces in annotated Fig. 8(a)) having a radius of curvature (See curvature of third forming surface in annotated Fig. 8(a)) corresponding to the radius of curvature of the fillet (See how the curved surface of the forming member corresponds to the curve of the flange in bottom figure of annotated Fig. 8), the support member (See annotated Fig. 8) further comprising two forming surfaces, with a first forming surface (See annotated Fig. 8(a)) extending in the Z direction (See axis in annotated Fig. 8(a)) perpendicular to the plane (See X axis in annotated Fig. 8(a); Y axis is perpendicular to the X and Z axis) 
Regarding claim 3, Kim teaches the limitations of claim 2 as explained above. Kim further teaches a tool wherein the second forming surface of the forming member (See annotated Fig. 8(a)) and the first forming surface of the support member (See annotated Fig. 8(a)) have a length in the Z direction (See axis in annotated Fig. 8(a)) greater than or equal to the height of the flange (See annotated Fig. 8(a)).
	Note that using the broadest reasonable interpretation, the height of the flange can be any arbitrary height of the any part of the flange. Therefore, the height of the flange is interpreted to be the length in the Z direction of the work piece between the first forming surface of the forming member and a surface of the support member that is directly on the opposite side of the work piece and parallel to the first forming surface of the forming member when both surfaces are clamp the work piece as in the bottom figure of Fig. 8. This height is shown in annotated Fig. 8(a). 
Claims 1, 4, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ezell (US 4802355).
Regarding claim 1, Ezell teaches a double-sided incremental forming tool for forming a flange (Col. 4, lines 33-34) in a work piece (152 in Figs. 3-4B) defining an X-Y plane (See axis in annotated Fig. 3), the flange (See bent part of work piece between the forming member and support member in annotated Fig. 4B) to be formed (Col. 3, lines 34-36) defining a profile having a first portion (See portion of the work piece parallel to the X-axis in annotated Fig. 4B) in the X-Y plane (See X axis in annotated Fig. 4B; Y axis is perpendicular to the X and Z axis) of the work piece (152 in Figs. 3-4B), a second portion (See portion of the work piece between and in contact with the forming member and the support member in annotated Fig. 4B) extending in a direction out of the X-Y plane (See portion of work piece being formed by forming member and support member extending in the Z-direction in annotated Fig. 4B) of the work piece (152 in Figs. 3-4B), the tool comprising a forming member (See annotated Fig. 4B) and a support 
 a. the forming member (See annotated Fig. 4B) comprising a forming surface (See surface 48 of forming member in annotated Fig. 4B) defining the profile of the flange (Col. 1, lines 40-41), with a first forming surface (See annotated Fig. 4A) parallel to the X-Y plane of the work piece (152 in Fig. 4A); and
b. the support member (See annotated Fig. 4B) comprising a forming surface (See surface of support member in contact with the work piece in annotated Fig. 4B) also defining the profile of the flange (Col. 1, lines 40-41), and complementary to the forming surface (See surface of forming member in contact with the work piece in annotated Fig. 4B) of the forming member (See annotated Fig. 4B).
Note that the forming member forming surface and support member forming surface define the profile of the flange because both surfaces form the flange. 
Also note that using the broadest reasonable interpretation, “complementary” is interpreted as “completing.” Ezell’s support member forming surface is complementary to the forming surface of the forming member because it completes the pair of forming surfaces necessary to for the forming member to form the flange. 

    PNG
    media_image4.png
    521
    775
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    687
    647
    media_image5.png
    Greyscale

Regarding claim 4, Ezell teaches a method for forming a flange (Col. 1, lines 40-42) in a planar work piece (152 in Fig. 3; Col. 1, lines 40-42) defining an X-Y plane (See axis in annotated Fig. 3), the work piece (152 in Figs. 3-4B) having an aperture (150 in Fig. 3) therein defined by a continuous, closed edge (See 150 and 152 in Fig. 3), and the flange (Col. 1, lines 40-41) having a first portion in the X-Y plane of the work piece (See portion of work piece parallel to the X-axis in annotated Fig. 4B ), a second portion extending in a direction out of the plane of the work piece (See portion of work piece being formed by forming member and support member extending in the Z-direction in annotated Fig. 4B), the method comprising:
a) mounting (Col. 3, lines 49-65) the work piece (152 in Figs. 3-4B) in a blank holder (See annotated Fig. 3);

c) engaging (See edge 153 engagement in Fig. 3) the edge (153 in Fig. 3) of the aperture (150 in Fig. 3) with the forming tool (See forming member in annotated Fig. 4A); and
d) moving the tool holders (44 in Fig. 1; See annotated Figs. 4A-4B)  in unison in the X-Y plane, maintaining the fixed spacing between the forming tool and the support tool, to continuously engage (Col. 4, lines 15-27) the edge (153 in Fig. 3) of the aperture (150 in Fig. 3) and deform the edge (153 in Fig. 3)  of the aperture (150 in Fig. 3) to form the flange (Col. 4, lines 15-17).
Regarding claim 8, Ezell teaches the limitations of claim 4 as explained above. Ezell further teaches the method wherein the forming tool (See forming member in annotated Fig. 4A) and the support tool (See support member in annotated Fig. 4A) are spaced apart a distance (See distance between the forming member and the support member in the Z direction) corresponding to the dimension of the work piece (152 in Fig. 4A) in the Z direction (See Z direction in annotated Fig. 4A).
Regarding claim 9, Ezell teaches the limitations of claim 4 as explained above. Ezell further teaches the method wherein the fixed spacing between the tools (See forming member and support member in annotated Fig. 4B) in a horizontal direction corresponds to the thickness of the work piece (See annotated Fig. 4B).
Note that using the broadest reasonable interpretation, when the tools (See forming member and support member in annotated Fig. 4B) angled such as in Fig. 4B and are contacting the work piece (See annotated Fig. 4B), there is a fixed space between the tools (See forming member and support member in annotated Fig. 4B) in a horizontal direction (X-direction in annotated Fig. 4B) that corresponds to the thickness of the work piece (See annotated Fig. 4B). 
claim 10, Ezell teaches the limitations of claim 4 as explained above. Ezell further teaches the method wherein the aperture (150 in Fig. 3) in the work piece (152 in Figs. 3-4B) is circular (Col. 3, lines 34-36).
Claims 1, 4, 7, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ren (US 8783078).
Regarding claim 1, Ren teaches a double-sided incremental forming tool for forming a flange in a work piece defining an X-Y plane, the flange (See annotated Fig. 8) to be formed defining a profile having a first portion (See annotated Fig. 8) in the X-Y plane (See X axis in annotated Fig. 8; Y axis is perpendicular to the X and Z axis shown in annotated Fig. 8) of the work piece (12 in Figs. 7-8), a second portion (See annotated Fig. 8) extending in a direction out of the X-Y plane (See second portion extending in the Z-direction in annotated Fig. 8) of the work piece (12 in Figs. 7-8), the tool comprising a forming member (32 in Fig. 1) and a support member (32’ in Fig. 1), each configured to be mounted in a tool holder (34 and 34’ in Fig. 1),
 a. the forming member (32 in Fig. 1) comprising a forming surface (See surface of forming member in Fig. 1) defining the profile of the flange (See flange annotated Fig. 8), with a first forming surface (See surface of forming member in contact with a work piece in Fig. 1) parallel to the X-Y plane (See X axis in annotated Fig. 1; Y axis is perpendicular to the X and Z axis shown in annotated Fig. 1) of the work piece (12 in Figs. 1, 7-8); and
b. the support member (32’ in Fig. 1) comprising a forming surface (See surface of support member in Fig. 1) also defining the profile of the flange (See flange in annotated Fig. 8), and complementary to the forming surface (See surface of forming member in Fig. 1) of the forming member (32 in Fig. 1).
Note that the forming member forming surface and support member forming surface define the profile of the flange because both surfaces form the flange. 
Also note that using the broadest reasonable interpretation, “complementary” is interpreted as something that completes another. Ren’s support member forming surface is complementary to the 

    PNG
    media_image6.png
    388
    730
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    290
    532
    media_image7.png
    Greyscale

Regarding claim 4, Ren teaches a method for forming a flange (See annotated Fig. 8) in a planar work piece (12 in Figs. 7-8) defining an X-Y plane (See X axis in annotated Fig. 8; Y axis is perpendicular to the X and Z axis shown in annotated Fig. 8), the work piece (12 in Figs. 7-8) having an aperture (50’ in Fig. 7) therein defined by a continuous, closed edge (See annotated Fig. 7), and the flange (See annotated Fig. 8) having a first portion in the X-Y plane of the work piece (See first portion in 
a) mounting the work piece (12 in Figs. 1, 7-8) in a blank holder (20 in Fig. 6);
b) mounting (Col. 2, lines 61-62) a forming tool (32 in Fig. 1) and a support tool (32’ in Fig. 1) as recited in claim 1 (See claim 1 rejection above) in tool holders (34 and 34’ in Fig. 1) so as to maintain a fixed, spaced relationship (See 32 and 32’ separated by a fixed distance of the thickness of the work piece in Fig. 1) between the forming tool (32 in Fig. 1) and the support tool (32’ in Fig. 1);
c) engaging the edge (Col. 4, lines 56-62; See edge in annotated Fig. 7) of the aperture (50’ in Fig. 8) with the forming tool (32 in Fig. 1; Col. 4, lines 56-62); and
d) moving the tool holders (34 and 34’ in Fig. 1)  in unison in the X-Y plane (See tool path in annotated Fig. 6), maintaining the fixed spacing (See 32 and 32’ separated by a fixed distance of the thickness of the work piece in Fig. 1) between the forming tool (32 in Fig. 1) and the support tool (32’ in Fig. 1), to continuously engage (Col. 4, lines 56-62) the edge (See edge in annotated Fig. 7) of the aperture (50’ in Figs. 7 and 8) and deform the edge (See edge in annotated Fig. 7; Col. 4, lines 56-62)  of the aperture (50’ in Figs. 7-8) to form the flange (See flange in annotated Fig. 8).
Note that for a new work piece to be formed, it must first be mounted.  Also note that using the broadest reasonable interpretation, aperture is interpreted as a hole. Since holes do not have not be through holes, the recess of 50’ in Figs. 7-8 meets the limitation of an aperture. 

    PNG
    media_image8.png
    280
    934
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    446
    582
    media_image9.png
    Greyscale

Regarding claim 7, Ren discloses the limitations of claim 4 as explained above. Ren further teaches a method in which the edge (See annotated Fig. 7) of the aperture (50’ in Figs. 7-8) is engaged (Col. 4, lines 56-62) by a third forming surface (See third forming surface in annotated Fig. 1) of the forming tool (32 in Fig. 1) and the support tool (32’ in Fig. 1) is moved into contact with a surface of the work piece (See 32’ contact surface of the work piece 12 in Fig. 1; Col. 2, lines 53-60). 
Note that using the broadest reasonable interpretation, since the entire forming tool (32 in Fig. 1) applies a force (Col. 2, lines 66-67) on the on the edge (See annotated Fig. 7) of the aperture (50’ in Figs. 7-8) in order to form it (Col. 4, lines 56-62), the third forming surface (See annotated Fig. 1) engages the edge (See annotated Fig. 7) of the aperture (50’ in Figs. 7-8) by being a part of the force application. 
Regarding claim 11, Ren teaches the limitations of claim 4 as explained above. Ren further teaches a method wherein the aperture (50’ in Figs. 6-8) in the work piece (12 in Figs. 6-8) is non- circular (See non-circular shape of 50’ in Fig. 6).
Regarding claim 12, Ren teaches the limitations of claim 11 as explained above. Ren further teaches a method wherein the aperture (50’ in Figs. 7-8) comprises both an outside curved portion (a .
Allowable Subject Matter
Claims 5-6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, Ren discloses the limitations of claim 4 as explained in the rejection above. Ren further discloses a method wherein the tools (See forming member and support member in annotated Fig. 1) are moved in a concentric path (See tool path in annotated Fig. 6) in the X-Y plane (See X axis in annotated Fig. 8; Y axis is perpendicular to the X and Z axis shown in annotated Fig. 8) from the edge (See annotated Fig. 7) of the aperture (50’ in Fig. 7). Ren fails to disclose a method wherein the tools are moved from the edge of the aperture outward in incremental steps, with each successive incremental step being smaller than the preceding step.
Jeswiet ("Asymmetric Single Point Incremental Forming of Sheet Metal”) discloses a method wherein the tool (See forming tool in Fig. 4) moves incrementally inward in concentric paths (See Fig. 17).  However, Jeswiet does not disclose or suggest each successive incremental step is smaller than the preceding step.  Further, Jeswiet not provide motivation to modify Ren’s method to include a tool movement wherein each successive incremental step is smaller than the preceding step.
The prior art neither alone nor in combination, do not anticipate anticipates nor renders obvious the claimed limitation/invention, and no motivation is found to modify the prior art to obtain the claimed invention of claim 5. It would require hindsight to modify the prior art to obtain the claimed invention because neither reference teaches the incremental steps moving outward from the edge of the aperture nor do they teach each successive incremental step is smaller than the preceding step and there is no motivation for this modification to be made.  


Further regarding claim 6, Malhorta (“Automatic 3D Spiral Toolpath Generation for Single Point Incremental Forming”) teaches a method wherein a tool (Introduction section, line 2) is moved in a spiral path (See Fig. 3). This spiral path, when followed from the center to the edge of the work piece, has each successive orbit in the spiral being smaller than the preceding step (See orbit lines get closer together from the center outwards in Fig. 3). However, the spiral path taken from the tool appears to be from the outer edge of the work piece towards the center. 
The prior art neither alone nor in combination, anticipates nor renders obvious the claimed limitation/invention, and no motivation is found to modify the prior art to obtain the claimed invention of claim 6. It would require hindsight to modify the prior art to obtain the claimed invention because neither reference teaches the spiral steps moving outward from the edge in combination with the rest of the positively recited limitations and there is no motivation for this modification to be made.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Watanabe (JP 2016159344) teaches a double-sided incremental forming tool and method two tools are used on either side of a work piece and multiple surfaces of the tools are used during forming. The forming tools move along a non-circular path.
	Wen (CN 104259308 A) teaches an incremental flange forming tool with three surfaces. The tool deforms the edges of an aperture moving along the edge of the aperture. 
	Kiridena (US 8302442) teaches a double sided incremental forming tool that moves in a spiral path to deform a work piece. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA V CALDERA whose telephone number is (571)272-6361.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.V.C./Examiner, Art Unit 3725      

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725